DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zee et al. (hereinafter Zee)(US 2019/0082418) in view of Pradas et al. (hereinafter Pradas )(US 2017/0374585) and Griot et al. (hereinafter Griot)(US 2016/0374048).
Regarding claim 1, Zee teaches a downlink data transmission apparatus, configured in a first eNB, the apparatus comprising: a determining processor circuit configured to determine a second eNB which is required to schedule downlink data of an UE when the downlink data of 
 a transmitter configured to transmit a paging message to the second eNB, the paging message comprising a context of the UE and a data packet of the downlink data, so that the second eNB schedules the downlink data of the UE according to the context of the UE and wherein the paging message is transmitted via an interface between the first eNB and the second eNB. (P[0066],Paging message to neighboring eNB;  paging message may contain UE ID, context ID; message through X2 interface). 
Zee did not teach specifically, determining according to a paging area information of the UE; a transmitter configured to transmit a paging message ,comprising a context of the UE and the downlink data of the UE to the second eNB via an Intertace between the first eNB and the second eNB.  However, Pradas  teaches in an analogous art the apparatus, determining according to a paging area information of the UE; a transmitter configured to transmit a paging message ,comprising a context of the UE and the downlink data of the UE to the second eNB via an Intertace between the first eNB and the second eNB (P[0035], area where paging is performed; also Fig. 2; P[0065], receive a response from the first radio access node, directly over x2 interface, with the requested context and the data buffered). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the apparatus, determining according to a paging area information of the UE; a transmitter configured to transmit a paging message ,comprising a context of the UE and the downlink data of the UE to the second eNB via an Intertace between the first eNB and the second eNB  in order to have efficient paging.
Zee in view of Pradas did not teach specifically  wherein, the second eNB schedules the downlink data of the UE according to the context of the UE after receiving the paging message. However, Griot teaches in an analogous art wherein, the second eNB schedules the downlink data of the UE according to the context of the UE after receiving the paging message(P[0054], Base stations communicate through X2; radio configurtion and scheduling; small data transmissions may be provided to UE through a paging procedure at which UE may remain in idle mode). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the apparatus,wherein, the second eNB schedules the downlink data of the UE according to the context of the UE after receiving the paging message in order to reduce delay.
Claims 4 and 7 are rejected for the same reason as set forth in claim 1.

Regarding claim 2, Zee teaches the apparatus, wherein the apparatus further comprises: a processing unit configured to stop transmitting the paging message when the first eNB receives a paging response replied by the second eNB(P[0131], paging response message in x2 interface; stop transmitting any further paging). 
Regarding claim 3, Griot teaches the apparatus, wherein, the paging message further comprises indication information indicating that transmission of the downlink data is a small data transmission(abstract).  
 	Claims 6 and 9 rejected for the same reason as set forth in claim 3.
Claims 5, 8 and 10 are rejected for the same reason as set forth in claim 2.
Regarding claim11, Griot teaches a processing unit configured to determine not to perform path switch(s) when the paging message further comprises indication information 
Regarding claim 12, Pradas teaches the apparatus according to claim 1, wherein a time for state transition from an idle state to a connected state for the UE is shortened.(P[0037], ELF;  user data, buffered for the wireless device 10 intended to be delivered to the wireless device 10 using the context of the wireless device; the performance of the communication network  is improved in an efficient manner)
Regarding claim 13, Pradas teaches the apparatus according to claim 1, wherein a control plane delay is reduced(P[0075], data delivery delays).


Response to Arguments
Applicant's arguments filed 4/5/2021 have been fully considered but they are moot in view of new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647